Citation Nr: 0121178	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to a compensable evaluation for anemia.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from November 1990 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas. 

Service connection for post-traumatic stress disorder is 
addressed in the REMAND portion of this decision. 


FINDING OF FACT

Anemia results in hemoglobin levels of no less than 11 gm/100 
ml.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for anemia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.117, Diagnostic Code 7700 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (1999).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran seeks a higher evaluation for anemia.  The 
veteran has appealed the initial assignment of a disability 
evaluation for anemia upon the grant of service connection.  
Therefore, it not the present level of disability that is of 
primary importance.  Instead, the entire period in question 
must be considered to ensure that consideration is given to 
the possibility of staged ratings, that is, separate ratings 
must be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Anemia is evaluated as noncompensable under diagnostic code 
7700.  Under that diagnostic code anemia warrants a 
noncompensable evaluation if it results in hemoglobin levels 
of 10 gm/100 ml or less and it is asymptomatic.  A 10 percent 
evaluation contemplates hemoglobin levels of 10 gm/100 ml or 
less and findings such as weakness, easy fatigability or 
headaches.  A 30 percent evaluation contemplates hemoglobin 
levels of 8 gm/100 ml or less and findings such as weakness, 
easy fatigability, headaches, lightheadedness or shortness of 
breath.  38 C.F.R. § 4.117, Diagnostic Code 7700.  

Examination in April 1996 revealed no anemia or low blood 
count, as did examination in May 1997.  In April 1996, 
hemoglobin levels were 11.5 gm/100 ml, and in May 1997 
hemoglobin levels were 11.9 gm/100 ml.  

In October 1997, the veteran was hospitalized with a 
complaints of fatigue and dizziness and diagnoses that 
included anemia.  However, anemia was characterized as 
questionable, and hemoglobin levels were 11 gm/100 ml.  

During a period of VA inpatient care from July 1998 to August 
1998 diagnoses included anemia of chronic disease.  
Hemoglobin levels were 11.5 gm/100 ml, and anemia was 
characterized as mild.  

During a VA examination in December 1998, the veteran 
reported a history of iron deficiency anemia of three years 
and indicated that she was given iron supplements until a 
year prior to the examination, at which time she discontinued 
them on a physician's advice.  She denied symptoms of anemia.  
Diagnoses included anemia, and hemoglobin levels were 11.9 
gm/100 ml.  In August 1999, the veteran reportedly tolerated 
anemia well.  

Evidence in the claims file reflects that anemia has been 
characterized by hemoglobin levels no lower than 11 gm/100 
ml.  In addition, although the veteran has articulated 
complaints that have included fatigue, dizziness, and 
lightheadedness, there is no medical opinion explicitly 
linking these symptoms to anemia.  Instead, evidence such as 
the August 1998 VA discharge report, which sets forth a 
primary diagnosis of multiple sclerosis, as well as a report 
of December 1998 VA examination and a March 2000 physician's 
letter suggest that these complaints may be associated with 
multiple sclerosis.  When read together with the lack of 
complaints articulated in connection with anemia in December 
1998 and the paucity of reference to anemia in recent 
treatment records, the Board finds that anemia is 
asymptomatic.  

In either event, because hemoglobin levels are no lower than 
11 gm/100 ml, a compensable evaluation is not warranted.  
Therefore, the veteran is not entitled to a higher evaluation 
for anemia.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate her claim.  Furthermore, the 
VA has obtained all pertinent records identified by the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A compensable evaluation for anemia is denied.  


REMAND

In September 1999, the RO mailed to the veteran a 
supplemental statement of case addressing the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Since then, additional evidence has been received.  
This evidence includes a unit history submitted by the 
veteran and the results of an August 2000 VA psychiatric 
examination.  This evidence is pertinent, and the veteran has 
not waived consideration of this evidence by the RO.  
However, the claims file does not reflect that the veteran 
has been provided a supplemental statement of the case after 
the evidence in question was submitted.  The veteran must be 
provided a supplemental statement of the case before the 
Board may adjudicate this issue on its merits.  See 38 C.F.R. 
§ 19.37.  

The veteran's claim for service connection for post-traumatic 
stress disorder is predicated upon a stressor that apparently 
includes having been subject to incoming scud missile attacks 
while stationed in the Persian Gulf.  In December 1998, the 
veteran submitted a stressor statement in which she 
indicated, in part, that a warehouse was hit by a scud 
missile, killing 20 people.  In June 2000, the veteran 
submitted evidence that included a unit history and a history 
of scud missile attacks in Saudi Arabia.  

Evidence in the claims file includes medical evidence of 
post-traumatic stress disorder.  For instance, an October 
1999 entry in outpatient treatment records reflects a 
conclusion that the veteran meets the criteria for post-
traumatic stress disorder.  That conclusion was offered in 
connection with complaints pertaining to the veteran's 
experiences in the Persian Gulf.  Although a January 1999 VA 
examination did not result in a diagnosis of post-traumatic 
stress disorder, the examiner indicated that he did not have 
access to the claims file.  The August 2000 VA psychiatric 
examination likewise did not result in a diagnosis of PTSD; 
that examiner did review the claims folder prior to the 
examination, as noted in the examination report.

Proper development of the veteran's claim should include an 
attempt by the RO to confirm the veteran's claimed stressor 
through U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  See Falk v. West, 12 Vet. App. 402, 404 
(1999); M-21, Part III, 5.14.  The claims file does not 
reveal that the RO has either contacted USASCRUR to obtain 
information concerning the veteran's claim or informed the 
veteran what additional information would be required to make 
corroboration possible.  

Therefore, the claims file is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  As part of its development, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary, the veteran's stressor 
statement, and a copy of the veteran's DD 
214, as well as all associated service 
documents should be sent to the USASCRUR.  
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. If the RO determines that the 
veteran has not provided sufficient 
information to corroborate the claimed 
stressors, the RO must notify the veteran 
of the type of information that would be 
required to corroborate the veteran's 
claim.  If the necessary information is 
not supplied by the veteran, the 
reason(s) for the failure to refer the 
case to the USASCRUR should be noted in 
the claims folder.

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder. 

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in post-traumatic stress 
disorder.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should indicate 
whether post-traumatic stress disorder is 
attributable, in whole or in part, to 
those stressors that have been verified 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history", 38 C.F.R. 
§ 4.1, the claims file, must be made 
available to the examiner for review.

5.  The RO should complete any other 
development required by the VCAA.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



